By the Court.
The trustee process is sued out in this state. The assignment of the debt was made in New York before the attachment. It does not appear that the trustee had notice until afterwards, but if notice is seasonably given the debt is held to be transferred from the time of the assignment. Such notice is sufficient if the assignment was valid in the state where it was made. Now it has been repeatedly held that an assignment, made in another state and good there, is good in this state, unless contrary to the policy of our laws, or affecting injuriously the rights of our citizens, in which case the court will take care that our citizens are protected by our laws notwithstánding the foreign assignment.

Trustee discharged.